DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-18 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-16, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" an outer casing wall having at least one inner cavity and/or non- conductive inclusion formed and/or disposed therein, said at least one inner cavity and/or non-conductive inclusion is closed off in a hermetically sealed manner at least towards an intended device outer side by means of said first closed metal layer; a second closed metal laver, said second closed metal laver, said outer casing wall and said first closed metal laver being vertically stacked in succession. " in combination with the remaining limitations of the claim 1. 
Regarding claims 17-18, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" said at least one inner cavity and/or non-conductive inclusion is closed off in a hermetically sealed manner at least towards an intended device outer side by means of said first closed metal layer, said second closed metal laver, said outer casing wall and said first closed metal laver being vertically stacked in succession." in combination with the remaining limitations of the claim 17. 

	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Kempf et al. (US2012/0194981 A1) Stevenson (US 2015/0314131 A1) and Bulkes et al. (US 2008/0051854 A1)
Kempf discloses an integrated ceramic bushing for an implantable device.
Stevenson discloses a feedthrough within an implantable device that hermetically sealed.
Bulkes discloses an enclosure that nonconductive and biocompatible.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " an outer casing wall having at least one inner cavity and/or non- conductive inclusion formed and/or disposed therein, said at least one inner cavity and/or non-conductive inclusion is closed off in a hermetically sealed manner at least towards an intended device outer side by means of said first closed metal layer. a second closed metal laver, said second closed metal laver, said outer casing wall and said first closed metal laver being vertically stacked in succession. " in combination with the remaining limitations of the claim 1.
None of the references, alone or in combination, teach all of the limitations for theclaims including: " said at least one inner cavity and/or non-conductive inclusion is closed off in a hermetically sealed manner at least towards an intended device outer side by means of said first closed metal layer, said second closed metal laver, said outer casing wall and said first 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848